Title: To Benjamin Franklin from Robert R. Livingston, 5 September 1782
From: Livingston, Robert R.
To: Franklin, Benjamin


Sir
Philadelphia 5th. September 1782
Having written to you lately, I should not again trouble you so soon were it not necessary to remind you, that your last letter is dated in March, since which there have been frequent arrivals from France— and since which too we have reason to beleive, the most interesting events have taken place in Europe— We learn from private letters and common fame, that Mr Adams was received by the United Provinces in his public Character on the 19th. of April, we have yet no accounts of this interesting event, or the measures he has pursued to accomplish our other objects in Holland since.— Mr Laurens it is said has been liberated, has travelled to Holland and to France—has entered upon the execution of his trust, but has left us to gather events so interesting to him and to us, from private letters and the public prints— Mr Jay tells us on the 14th. of May, that he is about to sett out for Paris and that he presumes Doctor Franklin has assigned the reasons for this step— Doctor Franklin has told us nothing. As to Mr. Dana if it were not for the necessity of drawing Bills in his favour, we should hardly be acquainted with his existance— It is commonly said that Republics are better informed than monarchs of the State of their foreign Affairs, and that they insist upon a greater degree of vigilance and punctuality in their Ministers— We on the contrary seem to have adopted a new system, the ignorance in which we are kept of every interesting event renders it impossible for the Sovereign to instruct their servants, and of course forms them into an Independent privy Council for the direction of their Affairs without their advise or concurrence— I can hardly express to you what I feel on this occasion, I blush when I meet a member of Congress who enquires into what is passing in Europe— When the General applies to me for advises on the same subject which must regulate his movements, I am compelled to inform him that we have no intelligence but what he has seen in the Papers, the following is an extract of his last letter to me. “But how does it happen that all our information of what is transacting in Europe should come thro’ indirect Channels or from the Enemy? —or does this question proceed from my unacquaintedness with facts?” But let me dismiss a subject which gives me so much pain, in the hope that we shall in future have no farther cause of Complaint.
Since the evacuation of Savannah the Enemy have by the general Orders contained in the enclosed papers announced the proposed evacuation of Charles town, we are in daily expectation of hearing therefore that tranquility is restored to the Southern States—several circumstances lead us to suppose, that they entertain thoughts of abandoning New York some time this fall—you only can inform us whether this step has been taken in consequence of any expectation they entertain of a general peace—or with a view to pursue the system which the present administration appear to have adopted, when they so loudly reprobated the American War,— And whether by withdrawing their Troops from hence, they only mean to collect their force and direct it against our Allies.— This Knowledge would render such an alteration in our system necessary, that it affords us new reasons for regretting our want of information on these important points.
The Marquis de Vaudruiel has unfortunately lost the Magnifique sunk by running on a rock in the harbour of Boston, where he is now with the remainder of his Fleet consisting of twelve sail of the Line except 3 refiting at Portsmouth— This has enabled Congress to shew their attention to his most Christian Majesty, and their wish to promote his interests as far as their circumstances will permit by presenting him the America of 74. Guns—enclosed is their resolve on that subject, and the answer given by the Minister of France, the Ship is in such a state that she may with diligence be fitted for Sea in about two Months, and from the accounts I hear of her, she will I beleive prove a fine Ship— The General is collecting the Army. The last division of the french Troops marched from hence this morning, when collected they will I presume repair to their old post at the white Plains, and perhaps endeavour to accelerate the departure of the Enemy.
I am sorry you did not pursue your first design and enlarge in your letter upon the subjects which you imagined would be discussed in the negotiation for a peace, it might have changed our sentiments, and altered our views in some points—two things are of great moment to us, one of which at least would meet with no difficulty if France and England understand their true interest— I mean the West India trade, and the right to cut log wood and Mahogany—without a free admission of all kinds of provisions into the Islands our agriculture will suffer extremely, this evil will be severely felt at first, and when it remedies itself which it will do in time it must be at the expence of the nations that share our commerce— It will lessen the consumption of foreign sugars, encrease the supplies which the poorer People among us draw from the maple &c. and by reducing the price of provisions and rendering the cultivation of lands less profitable make a proportionable encrease of our own manufactures, and lessen our dependence upon Europe— This will in some measure I must confess check our population, and so far I regard it as an evil— The Merchants and Farmers if secluded at a peace, from the advantages which this commerce gave them while connected with England will consider themselves as loosers by the War and pine again for the Fleshpots of egypt.— A variety of Arguments on this subject arising as well from the general interests of france, as from her political connection with us, might be urged to shew the wisdom of adopting the same liberal sentiments on this point, which has of late distinguished her on so many others— But if She should not be able to overcome her ancient prejudices, I beleive they will be found to have less influence on the british whom you will press earnestly on this head, besides the general interest of the Kingdom, there is with them a powerful west India interest to plead in behalf of a free importation of provisions into their Islands— If I mistake not the present wishes of the Nation, as well as the professions of Administration lead to every measure which may wear away our present resentments, strengthen the connection between us, and them. The opposition between their views and those of France on this Subject will give you greate advantage in your negotiations— The log wood trade we have some claim to from our continued exercise of the right.— Nor can England pretend to exclude us from it without invalidating her own title, which stands upon the same ground— If Spain admits the right in England she gains nothing by excluding us, since in proportion as She diminishes our commerce in that article she encreases that of Britain, other manufacturing nations are interested in exciting a competition between us at their markets.— When you write to me be pleased to be very particular in your relation of every step which leads to a negotiation, as every thing of this kind must be interesting.
I ought before I conclude to inform you that the Collection of Taxes owing to the decay of Commerce the loss of labour by the War & a variety of other Causes has fallen extreamly short of our Expectations & that every Exertion whether your negotiation terminate in a Peace or whether War is continued will be necessary to procure a Loan from France, agreable to your former instructions.
I have the honor to be, Sir with great Respect & Esteem your most obedt. humble Servant
Robt R Livingston

No. 16.His Excellency Benj: Franklin
 
Endorsed: No 16. Mr Secry. Livingston Sept 5. 1782 Sundry Informations Points of Treaty, &c Necessity of Money—
Notation: (By C. [cipher] No 4.)
